Citation Nr: 1128378	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-29 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a right foot disability (claimed as residuals of a crushed right foot). 

2. Whether new and material evidence has been received to reopen a claim of service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1961 to December 1961 and from May 1964 to May 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the claim of service connection for a skin condition claim and implicitly reopened and denied on the merits the claim of service connection for a right foot disability.  In April 2010 the case was remanded for additional development.  In August 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of initial RO consideration.  

While the Veteran's foot disability claim has previously been adjudicated as a bilateral foot disability, in the August 2010 hearing the Veteran testified that it was only his right foot for which he was claiming service connection.  The issues have been characterized accordingly.  

The matters of service connection for right foot and skin disabilities on de novo review are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required. 






FINDINGS OF FACT

1. An unappealed March 2003 rating decision denied the Veteran's claims of service connection for right foot and skin disabilities based on findings that such were unrelated to his service.

2. Evidence received since the March 2003 rating decision includes lay and medical evidence that tends to relate the Veteran's right foot and skin disabilities to service; relates to the unestablished facts necessary to substantiate the claims of service connection for such disabilities; and raises a reasonable possibility of substantiating the claims. 


CONCLUSION OF LAW

New and material evidence has been received and the claims of service connection for right foot and skin disabilities may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Inasmuch as this decision grants the portions of the claims that are being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice is harmless.  




B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) recently determined that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A March 2003 rating decision denied the Veteran's claims of service connection for right foot and skin disabilities based on a finding that such were unrelated to his service.  While the Veteran attempted to file a notice of disagreement (NOD), the RO determined that the NOD was invalid.  The Veteran did not appeal this determination or submit a valid and timely NOD.  Hence, the Veteran did not perfect an appeal in the matter and the decision is final.  38 U.S.C.A. § 7105.

As the Veteran's claims of service connection for right foot and skin disabilities were previously denied based on a finding that such disabilities were unrelated to his service, for evidence since received to be new and material, it must relate to these unestablished facts.

Evidence of record at the time of the March 2003 rating decision included:
The Veteran's STRs which note he was seen for complaints of scratching of the abdominal area and rashes on the right arm, neck, and scapula area, diagnosed as neurodermatitis; the report of March 1989 VA examination noting a scar and healed injury to the right foot; the report of March 1989 VA skin examination noting a minimal degree of skin disease; a report of May 2001 Civil Service examination noting that the Veteran's skin and lower extremities were within normal limits; A November 2001 VA X-ray report noting a clinical history of pain at the metatarsal head region and interpreted as revealing a suggestion of an old healed fracture at the right fourth proximal phalanx representing an old injury; and VA outpatient treatment records showing various skin disabilities.  

Pertinent evidence received since the March 2003 rating decision includes the Veteran's lay hearing testimony to the effect that he has had right foot and skin disabilities since service; correspondence from the Veteran's wife indicating that he told her he had rash and foot problems when he got out of the service and that he has had problems with itching skin and his right foot since she had known him; and a November 2007 VA outpatient treatment record noting that the Veteran had traumatic arthritis of the right foot.  The evidence is presumed credible for the purposes of reopening and the lay evidence is competent, as the Veteran and his wife can relate symptoms (or reports thereof) capable of lay observation (i.e., pain on walking, itching, etc.).  See Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  The Board finds that the evidence is new as it was not previously of record and (particularly in light of the holding in Shade above) it is material as it tends to suggest that the Veteran may have right foot and skin disabilities that are related to his active service.  The new evidence pertains to the unestablished facts necessary to substantiate the claims of service connection for right foot and skin disabilities, raises a reasonable possibility of substantiating the claims, and is material.  Accordingly, the claims may be reopened.
ORDER

The appeal to reopen a claim of service connection for right foot disability is granted. 

The appeal to reopen a claim of service connection for skin disability is granted. 


REMAND

Regarding service connection for right foot and skin disabilities on de novo review, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   

A governing regulation provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim. See 38 C.F.R. § 3.159(c)(4). With respect to the factor C listed, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran testified and offered supporting lay evidence to the effect that he has had chronic skin and right foot disabilities since service.  He reported a right foot injury from a tank grate in service and his STRs show treatment for skin rashes.  VA outpatient treatment records show continuing treatment for skin disabilities and pathology suggestive of a remote traumatic right foot injury.  The Board finds that the evidence of record suggests that the Veteran's right foot and skin disabilities may be associated with his active service, the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his right foot and skin from February 2008 to the present.  The RO should also ask the Veteran to identify any and all recent private evaluation and/or treatment he received for his right foot and skin.  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of the private treatment/evaluations.  If he has not received any private treatment, he should so indicate.  The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file. 

2. After the development sought above is completed, the RO/AMC should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any current right foot disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should identify (by medical diagnosis) the Veteran's current right foot disability (ies) and opine whether such is/are are at least as likely as not (a 50 percent or greater probability) related to his service (and specifically to the reported foot injury therein).  The examiner should specifically consider the Veteran's accounts of a right foot injury in service.  

The examiner must explain the rationale for any opinion expressed.  In the unusual circumstance that the examiner cannot provide an opinion without resorting to mere speculation, he or she should so state and provide a detailed explanation as to why the opinion cannot be provided.

3. The RO/AMC should arrange for a dermatological examination of the Veteran to determine the nature and likely etiology of any current skin disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should identify (by medical diagnosis) each of the Veteran's current chronic skin disability (ies) and, as to each, opine whether such is/are at least as likely as not (a 50 percent or greater probability) related to his service (to specifically include the documented rash/skin complaints therein).  The examiner should address the Veteran's contention that the rash in service spread to different parts of his body.  

The examiner must explain the rationale for any opinion expressed.  In the unusual circumstance that the examiner cannot provide an opinion without resorting to mere speculation, he or she should so state and provide a detailed explanation as to why the opinion cannot be provided.

4. The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


